Citation Nr: 1129984	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  03-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for degenerative arthritis, cervical spine, status post neck and right shoulder injury with painful and limited motion, from October 29, 2003, forward, and higher than 10 percent prior to October 29, 2003.  

2.  Entitlement to a disability rating higher than 20 percent for radiculopathy of the left upper extremity from October 29, 2003 forward, and to a compensable rating prior to October 29, 2003.  

3.  Entitlement to a disability rating higher than 10 percent for GERD and hiatel hernia.  

4.  Entitlement to a compensable disability rating for craniotomy scar.  

5.  Entitlement to a compensable disability rating or ratings for manifestations of Arnold-Chiari I Malformation with cervical syringohydromyelia status post craniotomy, to include the following:  impaired vision, swallowing disorder, speech disorder, hearing loss, depression from suboccipital craniotomy, back and neck symptoms, and chewing disorder.  

6.  Entitlement to a total rating based on unemployability due to service connected disability (TDIU) for the period from October 9, 2006 to February 3, 2008.  

7.  Entitlement to an effective date earlier than May 30, 2006 for service connection for Arnold-Chiari I Malformation with cervical syringohydromelia status post suboccipital craniotomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2001, May 2006, June 2007, July 2007, March 2008, and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This is a case with a complex procedural history that the Board will attempt to fully address.  At the outset the Board notes that the issues must be remanded as it appears that the Veteran is in receipt of Social Security Administration (SSA) disability benefits but there is no indication that records associated with the SSA claim have been obtained.  Of record is a May 2010 document stating that the Veteran had reported that his is in receipt of SSA disability benefits.  There is also a November 2009 notice of fully favorable attorney advisor decision finding that the Veteran has been disabled since February 2008 for SSA purposes.  

Without inspecting the records associated with that claim, it is impossible for the Board to determine the impact of any such records on the issues before it.  Hence, on remand, the all obtainable relevant records associated with the Veteran's claim for SSA disability benefits must be obtained.  

In an August 2001 the RO issued a rating decision that, inter alia, denied service connection for GERD and hiatel hernia and denied a disability rating higher than 10 percent for degenerative arthritis of the cervical spine, status post neck and right shoulder injury.  The Veteran appealed those determinations, and, in February 2005, the Board remanded both issues for additional development.  

In a May 2006 rating decision, the RO granted service connection for GERD and hiatel hernia and assigned a 10 percent disability rating effective August 24, 2000.  This action satisfied the appeal with regard to the issue of entitlement to service connection for GERD and hiatel hernia.  

In that May 2006 decision, the RO also granted a 40 percent rating for the Veteran's degenerative arthritis, cervical spine, status post neck and right shoulder injury with painful and limited motion, and granted service connection for degenerative arthritis cervical spine with radiculopathy into the left upper extremity, assigning a 10 percent disability rating effective October 29, 2003.  

As this is not the highest available disability rating for a cervical spine disability the decision did not resolve the appeal.  

Later that month, the RO received a notice of disagreement with the rating assigned for GERD and hiatel hernia.  

Also in May 2006, the Veteran filed a claim for VA disability compensation benefits for Chiari Malformation secondary to degenerative arthritis of the cervical spine, and for impaired vision secondary to degenerative arthritis of the cervical spine.  In October 2006 he filed a claim of entitlement to service connection for headaches as secondary to his degenerative arthritis of the cervical spine.  

In December 2006, the RO received a notice of disagreement with the effective date of the award of a 10 percent disability rating for degenerative arthritis, cervical spine with radiculopathy into the left upper extremity and the effective date of the award for the increased (from 10 percent to 40 percent) rating for service-connected degenerative arthritis cervical spine, status post neck and right shoulder injury with painful and limited motion.  The Veteran argued that a private physician's medical evaluation of November 2006 provided evidence that his service connected cervical condition had worsened in September 2000.  He requested that VA pay him the award increase from that date.  

In a June 2007 rating decision, the RO granted service connection for muscle tension headaches and assigned a 30 percent disability rating effective May 30, 2007.  The RO also granted service connection for Arnold-Chiari I Malformation with cervical syringohydromyelia status post suboccipital craniotomy and assigned a noncompensable (zero percent) rating effective May 30, 2006.  

Later in June2007, the RO received a letter from the Veteran in which he disagreed with the effective date assigned for award of service connection for muscle tension headaches and for Arnold-Chiari Malformation I with cervical syringohydromyelia status post suboccipital craniotomy.  He contended that the effective date should be one year prior to when VA received his request of May 30, 2006, i.e. May 30, 2005.  

In that June 2007 letter he also stated that he was not being compensated for disabilities which he stated were directly related to Arnold-Chiari I Malformation with cervical syringohydromyelia status post suboccipital craniotomy and listed the following:  (1) swallowing disorder difficulty, (2) speech disorder slurred speech, (3) hearing loss left ear, (4) depression from suboccipital craniotomy, (5) lower back pain that radiates with sharp pain down both legs and feet, (6) frequent loss of balance, (7) cervical neurosis right side that at times disables chewing on the right side of his mouth.  

In a July 2007 rating decision the RO granted service connection for impaired vision and assigned a noncompensable rating effective May 30, 2006.  

The RO issued a statement of the case in August 2007 as to the issues of the rating assigned for GERD and hiatal hernia, entitlement to an effective date earlier than May 30 2006 for service connection for muscle tension headaches, and entitlement to an effective date earlier than May 30 2006 for service connection for Arnold-Chiari I Malformation with cervical syringohydromyelia status post suboccipital craniotomy.  

The RO issued a rating decision August 30, 2007 in which it granted an effective date of May 30, 2006 for service connection for muscle tension headaches.  This action thus resolved the appeal as to the effective date of grant of service connection for muscle tension headaches because the date requested by the Veteran was assigned.  

In September 2007, the RO received from the Veteran a notice of disagreement with the disability rating assigned for his vision impairment.  That month the RO also received his VA Form 9, substantive appeal perfecting the rating assigned for his GERD and hiatel hernia.  In that substantive appeal the Veteran asserted that his GERD and hiatel hernia had increased in severity.  

In February 2008, the RO received a VA Form 21-8940 claim for a total rating based on individual unemployability due to service connected disability (a TDIU).  In a March 2008 rating decision the RO granted a TDIU, effective February 15, 2008. 

In October 2008, the RO received a notice of disagreement with the effective date assigned for his TDIU.  He contended that the effective date should be May 30, 2006.  

In a March 2008 rating decision the RO increased the disability rating assigned for radiculopathy of the left upper extremity to 20 percent, effective October 29, 2003.  

In April 2008, the RO received a letter from the Veteran that was similar to the letter received in June 2007.  It differed in that he added an additional alleged manifestation of his Arnold - Chiari Malformation I, and additional explanation.  He added that he had frequent middle - back pains with severe back and neck muscle spasms.  He also stated that his Chiari Malformation and Syringohydromyelia status suboccipital craniotomy "affects my central nervous  system which affects my entire body from head to toe."  

In April 2008, the RO issued a statement of the case as to the Veteran's disagreement with the disability rating assigned for his impaired vision.  

In a February 2009 rating decision, the RO granted a TDIU for the period from May 30, 2006 to October 9, 2006 on an extraschedular basis and left unchanged the grant of a TDIU from February 3, 2008 on a schedular basis.  This did not resolve the Veteran's disagreement.  The Veteran has simply asserted that the effective date for his grant of TDIU should be May 30, 2006.  It is neither reasonable, nor is it consistent with VA's paternalistic system, to find that a grant of TDIU for approximately 3 months, leaving a gap of 16 months without the TDIU satisfies his disagreement with the date assigned for the TDIU.  It is reasonable and consistent with VA's paternalistic system to find that the Veteran's disagreement could only have been resolved if the rating for the TDIU had been from May 30, 2006 forward, without the 16 month break.  The Board finds no statement of the case issued with regard to the Veteran's appeal of the effective date assigned for his TDIU.  Hence, on remand, the Veteran must be provided with an adequate statement of the case as to this issue.  See 38 U.S.C.A. § 7105 (d) (West 2002); see also Manlincon v. West, 12, Vet.App. 238 (1999).  

In February 2009, the RO issued a statement of the case as to the disability rating assigned for Arnold-Chiari I Malformation with cervical syringeohydromyelia status post craniotomy.  

Later in February 2009, the RO received from the Veteran a VA Form 9 substantive appeal perfecting the issue of the rating assigned for the Veteran's Arnold-Chiari I Malformation with cervical syringeohydromyelia status post craniotomy.  He reiterated in that substantive appeal his contention that he has not been compensated for conditions which he alleges are manifestations of his  several manifestations of this condition have not been Arnold-Chiari I Malformation with cervical syringeohydromyelia status post craniotomy.  

In an October 2009 rating decision, the RO granted service connection for a scar from the craniotomy and assigned a noncompensable rating effective February 24, 2009.  In March 2010, the RO received from the Veteran a notice of disagreement as to the rating assigned for this scar.  In April 2011, the RO issued a statement of the case with regard to that disagreement.  Although there is no VA Form 9 associated with the claims file, the Veterans Appeals Control and Locator System (VACOLS) system indicates that a timely (June 14, 2011) VA Form 9 was received with regard to this appeal.  This issue is before the Board. 

Given the questions raised by the Veteran's disagreements and the date of the examinations of record (and likely date of resolution of his appeals), VA must afford the Veteran appropriate examination so that there is a record of the nature and severity of all manifestations of his service connected conditions.  This must be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all administrative determinations and medical and lay evidence associated with the Veteran's claim for Social Security disability benefits and associate all obtained records with the claims file.  If the records are not obtainable, document efforts to obtain the records and obtain a negative reply or replies as appropriate and associate such with the claims file.  

2.  Only after all obtainable relevant records from the Social Administration are associated with the claims file, ensure that the Veteran is afforded appropriate examinations with regard to his claims on appeal.  In all instances, the examiner must be provided with the Veteran's claims file, must review the claims file in conjunction with the examination, and must annotate his or her report as to whether the claims file was reviewed.  These must including the following:  

(a)  Digestive diseases examination to determine the severity of disability resulting from his GERD and hiatel hernia.  

(b)  Examination to determine the severity of neurological and orthopedic manifestations of the Veteran's degenerative arthritis, cervical spine, status post neck and right shoulder injury.  

(b)  Examination to determine all manifestations of his Arnold-Chiari I Malformation with cervical syringohydromelia status post suboccipital craniotomy.  The examiner must specifically address whether the Veteran suffers, as a result of this condition, the following (and if so the nature and severity of the manifestation):  impaired vision, swallowing disorder, speech disorder, hearing loss, back and neck symptoms, and chewing disorder.  

(c)  Mental health examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a psychiatric disorder, to include depression, as the result of his subocccipital craniotomy.  The examiner must provide a rationale for any conclusion reached.  

3.  Then readjudicate the issues of entitlement to higher or additional ratings for disability resulting from Arnold-Chiari I Malformation with cervical syringohydromelia status post suboccipital craniotomy, GERD and hiatel hernia, and degenerative arthritis, cervical spine, status post neck and right shoulder, and craniotomy scar, as well as the issue of entitlement to an earlier effective date for service connection for Arnold-Chiari I Malformation with cervical syringohydromelia status post subocciptal craniotomy.  If any benefit sought is not granted in full, provide the Veteran with an appropriate supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

4.  Provide the Veteran and his representative with a statement of the case addressing the issue of entitlement to a TDIU for the period from October 9, 2006 to February 3, 2008.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


